Citation Nr: 1737272	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  06-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and diabetic nephropathy.

2.  Entitlement to an increased rating for type 2 diabetes mellitus, currently rated as 20 percent disabling.

3.  Entitlement to higher level of special monthly compensation based on a greater need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

During the pendency of the appeal, the Veteran died in October 2016.  The appellant is the Veteran's surviving spouse.  In March 2017, VA substituted the appellant as the claimant for the Veteran's appeal before the Board.

The Veteran was scheduled for a Central Office Board hearing to be held in October 2016.  In September 2016, the Veteran cancelled his scheduled hearing and, thus, withdrew his request for a Board hearing.  Therefore, no further development with regard to a Board hearing is necessary.

In May 2010, the Board reopened and remanded the claim of entitlement to service connection for hypertension.  The Board also remanded the issue of entitlement to special monthly compensation based on the need of regular aid and attendance for substantive development and remanded the issue of entitlement to an increased rating for type 2 diabetes mellitus for the issuance of a statement of the case.  The RO issued a statement of the case on the increased rating issue in April 2012, and the Veteran perfected an appeal by filing a VA Form 9 in May 2012.  Therefore, the issue of entitlement to an increased rating for type II diabetes mellitus is before the Board.
An August 2012 rating decision code sheet, an August 2012 notice letter, and a May 2016 supplemental statement of the case reflect that the RO granted special monthly compensation for purposes of 38 U.S.C.A. § 1114(r)(1) based on the need for aid and attendance effective June 10, 2009.  The May 2016 supplemental statement of the case reveals that the RO denied special monthly compensation based on the need for aid and attendance for purposes of 38 U.S.C.A. § 1114(r)(2).  The August 2012 rating decision code sheet also shows that the RO granted special monthly compensation based on blindness in both eyes with 5/200 vision or less from July 21, 2003, to April 26, 2004, and special monthly compensation based on blindness in one eye with 5/200 vision or less and blindness in the other eye having only light perception effective from April 26, 2004, to June 10, 2009.  

In an August 2016 rating decision, the RO proposed to reduce the level of special monthly compensation no earlier than January 1, 2017, on the basis that the August 2012 rating decision contains a clear and unmistakable error in granting special monthly compensation at the R(1) level.  The RO noted that the evidence never established entitlement to aid and attendance for disabilities other than the service-connected blindness.   The proposed reduction was never implemented.

As noted by the appellant's representative in a July 2017 written argument, the appellant is claiming that the Veteran's hypertension is related to in-service herbicide-agent exposure.  A May 2016 VA treatment record reflects an assessment of chronic kidney disease stage 3A, likely related to hypertension and diabetes mellitus.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to a claimant.  Given that service connection is in effect for diabetic nephropathy, the Board will consider whether the hypertension is secondary to that disability.  

In light of the above, the issues are as stated on the first page of this decision.
The issue of entitlement to an increased rating for diabetic nephropathy has been raised by the record in an August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An April 2006 VA examination report reflects that the Veteran was receiving Social Security disability benefits due to his service-connected bilateral eye disability.  The AOJ should attempt to obtain the Social Security Administration records.

The RO last obtained VA treatment records in May 2016.  The RO should obtain all VA treatment records from May 2016 to October 2016.  Moreover, in August 2005 the Veteran authorized the release of records from Dr. Shenai.  The RO did not attempt to obtain these records apparently because the Veteran submitted a statement from that doctor in November 2005.  The Veteran's death certificate reflects that he died at Mercy Hospital.  The RO should attempt to obtain records from Dr. Shenai and Mercy Hospital.

As noted by the Veteran's then representative in an October 2016, the Veteran had elevated blood pressure readings in service.  The RO should obtain a VA medical opinion addressing whether the hypertension was related to in-service elevated blood pressure readings as well as the service-connected diabetes mellitus and diabetic nephropathy.

A May 4, 2010 VA examination report reveals that the Veteran reported that he does not restrict his physical activities.  A VA medical opinion is necessary to determine whether the service-connected diabetes mellitus resulted in restriction of activities from June 2010 to October 2016.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

Given that special monthly compensation can be awarded on the basis of a higher need for regular aid and attendance, the appellant should be afforded the opportunity to submit evidence that the Veteran needed personal health-care services provided on a daily basis in his home by a person who was licensed to provide such services or by a person who provided such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to authorize the release of records from Dr. Shenai and Mercy Hospital and attempt to obtain those records.

2.  Ask the appellant to provide evidence that the Veteran needed personal health-care services provided on a daily basis in his home by a person who was licensed to provide such services or by a person who provided such services under the regular supervision of a licensed health-care professional.  Inform the appellant that personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, the changing of sterile dressings, and like functions that require professional health-care training.

3.  Obtain all records from the Cincinnati VA Medical Center and the Hamilton Community Based Outpatient Clinic from May 2016 to October 2016.

4.  Attempt to obtain the records from the Social Security Administration pertaining to the Veteran's claim for Social Security disability benefits.

5.  After the development in 1 thru 4 is completed, the AOJ should arrange for the Veteran's claims file to be reviewed by a medical professional for an opinion regarding the nature of the hypertension and severity of the diabetes mellitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the medical professional.  The medical opinion report must include a notation that this record review took place. 

The medical professional is also asked to provide the following information:

a)  The medical professional should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the Veteran's diabetes mellitus was manifested by restriction of activities (avoidance of strenuous occupational and recreational activities) from June 2010 to October 2016.

b)  The medical professional should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension was related to active service, to include elevated blood pressure readings in service.

c)  The medical professional should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the hypertension was (1) caused by or (2) aggravated by the type II diabetes mellitus.

d)  The medical professional should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the hypertension was (1) caused by or (2) aggravated by the diabetic nephropathy.

If the examiner finds that the hypertension was aggravated by the service-connected type II diabetes mellitus or diabetic nephropathy, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

6.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal.  If any benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).











_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

